Case:
  Case1:20-mj-09021-WHB
        1:20-cr-00093-LTS Doc
                           Document
                              #: 7 Filed:
                                      7-4 02/14/20
                                          Filed 02/18/20
                                                    1 of 4. Page
                                                             PageID
                                                                 1 of#:421
Case:
  Case1:20-mj-09021-WHB
        1:20-cr-00093-LTS Doc
                           Document
                              #: 7 Filed:
                                      7-4 02/14/20
                                          Filed 02/18/20
                                                    2 of 4. Page
                                                             PageID
                                                                 2 of#:422
Case:
  Case1:20-mj-09021-WHB
        1:20-cr-00093-LTS Doc
                           Document
                              #: 7 Filed:
                                      7-4 02/14/20
                                          Filed 02/18/20
                                                    3 of 4. Page
                                                             PageID
                                                                 3 of#:423
Case:
  Case1:20-mj-09021-WHB
        1:20-cr-00093-LTS Doc
                           Document
                              #: 7 Filed:
                                      7-4 02/14/20
                                          Filed 02/18/20
                                                    4 of 4. Page
                                                             PageID
                                                                 4 of#:424
